Citation Nr: 1543270	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-09 382	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Medical and Regional Office Center in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  During the course of the appeal, the Veteran relocated and jurisdiction of his claim was transferred to the Muskogee, Oklahoma RO.   

In his April 2013 and June 2013 VA Forms 9, the Veteran requested a personal hearing before a Veterans Law Judge.  In June 2015, he submitted written arguments that he indicated were in lieu of testimony at a hearing.  Therefore, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 1962 rating decision denied the claim of entitlement to service connection for bilateral hearing loss, no new and material evidence was received within one year of the denial, and the decision was not appealed.
 
2. Evidence received since the December 1962 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hearing loss.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for hearing loss is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim to reopen previously denied claims for service connection for hearing loss.  Therefore, no discussion of VA's duty to notify or assist is necessary.

A December 1962 rating decision denied a claim of entitlement to service connection for an ear condition, which included hearing loss.  The Veteran did not appeal this decision, and no new and material evidence was received within one year of the decision.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. §§ 3.104 (1956, Supp. 1962); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that he has bilateral hearing loss as a result of noise exposure in service.  The claim was denied in December 1962 because there was no defective hearing found at service separation.  The evidence of record at that time consisted of the Veteran's service treatment records.  Since that time, additional VA treatment notes have been received, as well as lay statements by the Veteran on his VA Form 9 and in lieu of hearing testimony.  The Veteran's statements include assertions that his hearing loss began and has been present since service, in particular a reported in-service head injury.  This evidence is new in that it was not of record in December 1962, and it is material in that it addresses the unestablished fact of the Veteran having experienced hearing loss in service.  Thus, it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for an ear disability, to include hearing loss, has been received, and the claim, to this extent only, is granted.


ORDER

New and material evidence having been received, the claim for service connection for an ear disability, to include hearing loss, is reopened, and to that extent, the appeal is granted.




REMAND

The Veteran was afforded a VA examination in June 2011 to assess the etiology of his hearing loss. The examiner opined that the Veteran's configuration of hearing loss was more likely a result of genetic hearing loss and occupational/recreational noise exposure.  However, the examiner did not explain the reason for her opinion that the hearing loss is in part genetic. Moreover, the Veteran contends that his hearing loss is related to a head injury in service, an etiological theory the examiner did not address.  The Veteran is competent to describe an event of which he would have first-hand knowledge such as the head injury he has described.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In light of these facts, another etiological opinion with regard to the Veteran's hearing loss must be obtained. 

Additionally, the record reflects that the Veteran receives VA treatment for his hearing disability on a regular basis.  The most recent VA treatment notes in the file are dated in June 2011.  Therefore, all VA treatment notes for the Veteran dated from June 2011 to the present should be added to the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

 Accordingly, the case is REMANDED for the following action:

 (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
 § 20.900(c).  Expedited handling is requested.)
  
1. Associate with the claims file all VA treatment notes for the Veteran dated from June 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Obtain another opinion from the June 2011 VA audiologist or another audiologist if she is not available.  The entire claims file should be made available for review in conjunction with the examination.  Upon review of the record, the examiner must respond to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to his military service, to include the reported in-service head injury?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination cannot be the sole basis for a negative opinion.

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal, including a review of all evidence received since the March 2013 statement of the case (SOC). If any benefit sought remains denied, provide a supplemental SOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


